Citation Nr: 0802198	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include possible organic brain syndrome with 
headaches, blackouts, obsessive-compulsive neurosis, and 
somatoform disorder.

2.  Entitlement to service connection for residuals of a back 
injury, to include degenerative joint disease/arthritis of 
the cervical, thoracic and lumbar spines.

3.  Entitlement to service connection for residuals of a 
chest injury, to include splintering of the chest.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949 and September 1950 to October 1951.

This matter was originally on appeal from an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio and previously before 
the Board in April 2007 at which time the Board reopened the 
veteran's claims noted above, but denied them on the merits.  
The veteran appealed the Board's April 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a September 2007 Order, the Court, pursuant to a joint 
motion, vacated the April 2007 decision denying entitlement 
to service connection for the disorders noted above, and 
remanded the case for readjudication.


FINDINGS OF FACT

1.  Residuals of a head injury, to include possible organic 
brain syndrome with headaches, blackouts, obsessive-
compulsive neurosis, and somatoform disorder, are not related 
to active service.

2.  Residuals of a back injury, to include degenerative joint 
disease/arthritis of the cervical, thoracic and lumbar spine, 
are not related to active service.

3.  Residuals of a chest injury, to include splintering of 
the chest, are not related to active service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include possible organic 
brain syndrome with headaches, blackouts, obsessive-
compulsive neurosis, and somatoform disorder, were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2007).

2.  Residuals of a back injury, to include degenerative joint 
disease/arthritis of the cervical, thoracic and lumbar spine, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Residuals of a chest injury, to include splintering of 
the chest, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in May 2001, July 2001, September 2001, 
December 2001, and February 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The letters also advised him that new and material evidence 
was needed to reopen claims of service connection, and by 
advising the veteran of what was necessary to establish 
service connection effectively informed him of what was 
necessary to reopen his claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The veteran contends that he has residuals as a result of 
injuries he sustained in a heater explosion in the autumn of 
1946.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The first question that must be addressed is whether 
incurrence of any of these injuries is factually shown during 
service.  As noted above, the veteran's service medical 
records are no longer available, most likely having been 
destroyed in an accidental fire at the National Personnel 
Records Center in 1973.  Thus, there are no service records 
available which document such an explosion or treatment for 
injuries as a result of the explosion.       
  
The record shows that attempts were made by the RO to obtain 
verification of the veteran's claim through alternative 
sources.  In October 1988 and August 2003, the RO requested 
research of SGO records which were noted not to be available.  
In March1994, the RO requested copies of the veteran's 
physical examinations at induction and discharge.  The RO was 
advised that prior to 1958, clinical records were filed in 
the individual's personnel folder and were not kept by the 
hospital.  The RO was notified that this is a fire-related 
case and that no personnel or medical records were recovered 
from the fire.  However, copies of morning reports were sent 
from a search made in 1990.   

Morning Reports indicate that on September 6, 1946, the 
veteran was attached unassigned sick Brooke GH to duty.  On 
October 15, 1946, the veteran was released from attached 
unassigned Company A 5th Training Battalion (Med) and 
transferred attached unassigned to Company B 5th Training 
Battalion (Med) for enrollment in Class, Mess Attendant 
Course.  On November 16, 1946, the veteran was released from 
attached unassigned and transferred to Hq & Hq Det 5th 
Training Battalion (Med) this sta.  On November 17, 1946, the 
veteran was assigned and joined from Co. B 5th Training 
Battalion (Med) Med Training Center Brooke AMC FSHT paragraph 
4 special orders 121 Hq Med Training Center Brooke AMC FSHT.  
It is noted "(LD) Phy Qual unk."  On November 19, 1946 the 
veteran was assigned and joined from Co. H 5th Training 
Battalion (Med) Med Training Center Brooke AMC FSHT par 4 
special orders 121 Med Training Center Brooke AMC FSHT.   

While the morning report dated November 17, 1946 may indicate 
that the veteran had a line of duty illness or injury on 
November 16, 1946, it does not indicate the type or extent of 
any illness or injury.  

The record includes the veteran's statements, including 
testimony presented at a Board hearing at the RO in Cleveland 
on November 24, 1987.  However, the Board finds the veteran's 
statements and testimony not credible.  

There are inconsistencies in the veteran's statements 
concerning his alleged in-service injury which causes the 
Board to conclude that he is not credible.  These 
inconsistencies destroy the credibility of the veteran's 
statements as a whole, causing them to be of no probative 
value.  The Board has "the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The judiciary has considered the question of what is 
credible and how credibility can be refuted.  See, e.g. 
Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 
1971), citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963) (credible testimony is that which is plausible or 
capable of being believed); State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992) (the credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).

The veteran's original application for compensation was 
received in October 1984, approximately 33 years after the 
veteran's discharge from active service.  The veteran noted 
that an immersion heater blew up and that he was treated in 
1946 at Brooks Army Medical Center.  

On an application for compensation received in January 1985, 
the veteran noted burns to head, hole in head, and burns to 
left arm and right leg treated in 1946 at Brooks Army Medical 
Center.

Subsequent statements from the veteran add considerably more 
detail to the veteran's allegations but change the nature of 
his injuries.  For example, of record is an undated statement 
signed by the veteran in which he reported in pertinent part, 

I completed basic training at Ft. Benning, GA and 
was transferred to Camp Bullis, TX to complete my 
specialized courses.  I quickly became Battalion 
Mess Steward.  After a few months it became my duty 
to set up a field mess, including six 55 gallon 
drums of hot boiling water to wash and sterilize 
the mess kits of the troops.  I had finished five 
drums and lighting the immersion heater for the 
sixth, when the heater exploded and sent me sailing 
through the air aflame!  

A few days later, I became conscious and discovered 
a nurse spraying some solution on my brain.  The 
nurse explained that I had been seriously injured 
and given up for dead.  A big hole was in my head, 
both shoulders had been dislocated, left arm 
broken, neck and back severely damaged, chest 
crushed and splintered so badly the doctors were 
not able to re-attach a broken rib to the sternum.  
My whole body, above my waist, was in a cast with 
only my right forearm free.  I couldn't move my 
legs.  My head remained open for sometime, while 
the nurses regularly lifted the gauze covering the 
hole and sprayed a solution.  I learned that 27 
pints of blood were used trying to save my life; 
that I had been thrown some 40 feet through the 
air!  

After what seems forever, I was transferred to the 
convalescent hospital for prolonged therapy which 
finally (after about a year?) enabled me to stand 
without falling and walk, though not briskly.  ... I 
was hospitalized several times later for the same 
accident.  Later, both of my eyes were operated on 
to remove glass from the eyeballs ... 

The army determined that I was a perfect specimen 
for some very important test and hospitalized me 
again as a guinea pig.  I don't know what the 
project was and they only said that "because of 
me, many lives will be saved".  They must have 
taken dozens of spinals and blood samples and 
literally hundreds of injections.  After a while I 
grew rather intolerant of the whole painful project 
and slipped out of the hospital.  The Military 
Police returned me and I was later released to my 
outfit ...

In June of 1949, I was discharged and entered pre-
med school.  The college allowed me to teach golf, 
since I was not able to take physical education.  I 
tried to take a life savers course, but my legs 
sure prevented that.

In September 1950, I was called back to active duty 
out of college.  The army was in need of my MOS and 
organizational ability.  I reported to Ft. Hood, TX 
and lead a convoy to Camp Polk, LA, where opened 
the camp (closed for long time) and set up the 
594th Field Artillery Battalion, including the 
training of cooks, bakers and meat cutters.  I 
opened and staffed five mess halls and one ration 
breakdown.  I served as Battalion Food Supervisor, 
until Major Simmons relieved me to go and organize 
the 190th Medical Group.

From the personnel files at headquarters, I 
selected the men who would form the 190th Medical 
Group.  Many were screened and sent to Brooke Army 
Medical Center for specialized courses while I 
trained others who assisted me in operating the 
Battalion Dispensary.  Dr. Coleman came aboard 
about the time I was near finished with the 190th 
Group and immediately hospitalized me again.  He 
could see that I was in severe pain and noticed my 
leg action.  The doctors conducted extensive 
examinations and concluded that my condition wasn't 
likely to improve and ordered that I be medically 
discharged.  I begged them not to take away my 
dream so abruptly, allow me to return to college, 
maybe a miracle will happen.  I was released to the 
reserves before the tour of duty for which I was 
called was completed, though I completed my 
missions.  I was told to report to any military 
installation when I gave up my dream.

In November 1987, the veteran testified that the explosion 
happened in the fall of 1946 and that he was given immediate 
treatment at the dispensary at Camp Bullis and then 
transported to Brooks Army Medical Center by weapons carrier 
where he spent almost a year convalescing.  The veteran 
testified that he was moved to the Convalescent Annex to 
Brooks Army hospital where he spent approximately six months 
and that after he was discharged from the hospital, he went 
directly to Medical Headquarters Attachment Medical Training 
and was re-hospitalized three different times afterwards.

In a written statement received in July 1990, the veteran 
stated that after the explosion, he learned that he had 
landed on his head on the hitch of a parked weapons carrier, 
that his complete back had been jammed down into his body, 
his shoulders, arms and chest sternum were broken and huge 
hole in his head had exposed his brain.  In addition, the 
veteran stated that during hospitalization, he was suspended 
from a chain wearing a rigid cast from his hips to and 
including his head with only his right arm exposed.  The 
veteran reported that his skull was under spring tension to 
assist in closing up the hole in his head and that he lost 
three and 1/2 inches of his height.

In a written statement dated in December 2001, the veteran 
stated that the date of the explosion was November 16, 1946 
and that he could not speak because he was completely casted.

The veteran testified in August 2003 that when his head hit 
the winch, he folded up in almost like a ball and his brain 
was knocked out on the ground and they poked it back in his 
head along with the grass and the rocks.  He also testified 
that his arm, his head, his eye, were burned as a result of 
the explosion, and that skin was taken from his thigh and put 
somewhere on the left arm."  He testified that his ribs were 
fractured and that they are still loose and not connected 
back or front.

The veteran stated that evidence shows that he has an 
impenetrable mass in his head and that x-rays won't go 
through.  The veteran testified that he was put in a body bag 
because they thought he would not live but some medics saw 
him kicking, and they unzipped the bag and loaded him with 
Morphine and transported him to Brook Army Medical Center.  
The veteran testified that he had braces all around his head, 
his whole body was in a cast, and he was suspended from the 
ceiling.  The veteran testified that shortly after he came 
out of service, he couldn't work and he went directly into 
college.  The veteran testified that he missed a lot of 
classes, he was in the infirmary a lot, and he couldn't take 
physical education.  

In November 1989, the veteran made a completely contradictory 
statement which seriously calls into question the validity of 
his previous statements.  Specifically, in November 1989, the 
veteran was admitted via ER to the rehabilitation division at 
a VA medical facility after falling on a bus.  During his 
hospitalization, a physical therapy progress note documented 
that the veteran described a motor vehicle accident in 1946, 
hitting windshield of APC, and being thrown 40 feet in the 
air with grass and brains being stuffed back into his head 
and later being awakened out of a coma.  

"[D]efinitions of credibility do not necessarily confine 
that concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods, 442 F.2d at 51-52.  
In this case, the veteran's statements and testimony that he 
was severely injured during his first tour of duty does not 
"hang together" in a consistent manner with the other 
evidence of record.

In this regard, The Board notes that the veteran testified 
that that he was discharged at the end of his second tour of 
duty in October 1951 because he was medically unfit for any 
kind of duty and noted that his records show that he was 
discharged before his tour of duty was complete.  The veteran 
also testified that he underwent discharge physical 
examinations when he was discharged from both periods of 
service but "begged" the examiners not to indicate his 
multiple disabilities because it would interfere with his 
going to medical school and becoming a brain surgeon.  He 
also testified that when he entered his second period of 
service, he underwent a physical examination but because his 
MOS was desired, his entry into active duty was not precluded 
by his multiple disabilities.  

The veteran's WD AGO Form 53, Enlisted Record and Report of 
Separation, Honorable Discharge, indicates that the veteran 
separated from his first tour of duty on June 29, 1949 after 
three years of active duty because his term of service had 
expired.  The veteran's DD Form 214, Report of Separation 
from the Armed Forces of the United States, indicates that 
the veteran separated from his second tour of duty on October 
10, 1951 and that the reason and authority for separation was 
"Rel to ERC SR 615-363-5 PETS" which means relieved from 
active duty to Enlisted Reserve Corps pursuant to Special 
Regulation 615-363-5 prior to expiration of term of service.  
The purpose of the regulation was to provide administrative 
procedures for the release of members of the Enlisted Reserve 
Corps from extended active duty, including those on active 
duty in accordance with the Selective Service Act of 1948.  

Essentially the veteran expects the Board to believe that the 
information in his service records was misrepresented at his 
request.  However, the Board has no reason to believe that 
the veteran's service records have been misrepresented.  
Thus, the fact that the veteran's physical health was not 
sufficiently impaired to prevent him from entering a period 
of extended active duty or to be released to the Enlisted 
Reserve Corps at separation of his extended active duty 
weighs heavily against the veteran's allegation that he was 
critically injured during his first tour of duty.

The Board also notes that the record is absent any evidence 
that the veteran ever suffered a fractured skull, or broken 
shoulders, right arm, ribs or sternum.
	
X-rays taken in March 1986 of the skull, chest, and shoulders 
were done.  The radiographic report of the skull in frontal, 
lateral and occipital projections revealed no definite 
evidence of a cranial fracture.  The radiograph report of the 
shoulders in appropriate frontal projections revealed some 
degenerative changes at the right acromioclavicular 
articulation but no evidence of other significant abnormality 
or pathology.  Radiograph report of the chest indicate those 
portions of the bony thorax visible were radiographically 
normal for the veteran's age and build.  CT Report dated in 
May 1999 indicated unremarkable CT scan of the chest.  X-rays 
taken in July 2001 of the right forearm revealed no 
significant bone or joint abnormality.

The Board believes that the above listed inconsistencies are 
sufficient to render the veteran's statements incredible, and 
accordingly, the Board gives the veteran's statements as to 
the nature of any injury and etiology of any disabilities no 
probative value.  

The Board also notes that the veteran has been variously 
diagnosed with mental disorders.  A September 1985 hospital 
discharge summary noted that the veteran had an odd effect 
and that he had questionable delusions of grandeur.  A 
November 1989 neurology progress note indicates that the 
veteran had history of "somatoform disorder" diagnosis 
formulated in 1980 at VA hospital Brecksville.  An orthopedic 
progress note indicates that the veteran stated that he had 
"special abilities" to control the mind and this has 
enabled him to do many things, including being an "ace 
fighter pilot" during war (age 14).  A December 1989 
psychiatric consultation sheet diagnosed somatization 
disorder, characterologic disorder with pseudologia 
fantasitica and atypical psychosis (monothematic somatic 
delusions without signs of schizophrenia.  The December 1989 
discharge summary noted, "As it was quite difficult to 
separate his psychological problems from actual problems 
resulting from this injury, and to what extent his injury 
resulted in lower extremity weakness, patient's evaluation 
was quite difficult."  A November 1997 psychological 
assessment diagnosed the veteran with delusional disorder, 
mixed type (somatic and grandiose).

The record also indicates that the veteran has made 
inconsistent statements regarding other injuries.  The Board 
notes that a July 1994  news release from Cuyahoga Community 
College states that the veteran, before his graduation, 
shared part of his remarkable life story with interested 
listeners.  The release stated, "Most fascinating, perhaps, 
is the fact that he clinically died twice - once when a 
sterilizer boiler exploded next to him in 1946 while he was 
in the U.S. Army, and four-and-a-half years ago when the bus 
he was riding on crashed into another vehicle.

However, clinical records from hospitalization from November 
27, 1989 to December 30, 1989, indicate that the veteran was 
sitting sideways on the bus when it suddenly decelerated as 
he was rising from a sitting position.  He went forward, 
striking another passenger on the bus and experienced 
symptoms of red flashing lights and birds flying in his 
visual fields.  When the veteran returned to normal 
sensorium, he was in the sitting position.  The veteran 
described that both legs were without feeling, without muscle 
tone, and he was transported to hospital on a back board, in 
a c-collar, immobilized.    

Although the veteran's story that he clinically died when his 
bus crashed into another vehicle is not in anyway a 
contradiction of his allegations of his military injuries, it 
serves to show that the veteran has a history of providing 
inconsistent information.  This history, together with 
service personnel records and negative post service medical 
findings with respect to the veteran's skull, shoulders, arm, 
chest, and ribs, leads the Board to place no credence on the 
veteran's statements regarding his injuries.

Finally, in support of his claim, the veteran has submitted 
numerous statements from people who know him including 
January 1949 statements authored by H.J.S. who had known the 
veteran for approximately 2 and 1/2 years during which time he 
had him under his immediate supervision for about 1 year and 
by B.U.P., who had supervised the veteran for six months.  
Both H.J.S. and B.U.P. provided glowing opinions of the 
veteran's character and abilities but neither made any 
mention of the veteran's reported life-threatening injuries 
or his reported recovery.  Because the statements of H.J.S. 
and B.U.P. are contemporaneous with the veteran's active 
service the Board concludes that they are credible and 
represent the observations of the individuals giving them.  
These statements provide further evidence that the veteran's 
current reports that he experienced severe injury to multiple 
parts of his body, including having a hole in his head with 
his brain being outside of his skull, are inconsistent with 
the veteran's observable physical characteristics at the time 
of his active service.

J.D.Q., stated that she had known the veteran since 1956, and 
witnessed his complaints of multiple problems with his head.  

A.P.S. stated that she was introduced to the veteran in 1952 
when he was teaching golf to a group of college students 
since his physical condition did not permit him to 
participate in general physical education.  A.P.S. outlined 
the veteran's accomplishments.  

W.H.H. stated that he met the veteran the summer of 1954 and 
provided a glowing opinion of the veteran's character and 
noted that the veteran lived with him and his wife from the 
summer of 1954 until 1960-61.  W.H.H. stated of the veteran, 
"Though he never admitted it, I think he often relived the 
explosion over and over."  

B.H.S. stated that she had known the veteran since the age of 
16 and that he was a very healthy, outgoing and highly 
intellectual person during those early years before he 
entered service.  B.H.S. stated that the veteran visited his 
family and friends shortly after entering service at which 
time he appeared to be the same normal healthy individual.  
She stated that there was a time that she did not see or hear 
from the veteran but later found out that he had been in an 
accident while serving in the military.  B.H.S. stated that 
she later visited her nephew and saw the veteran who seemed a 
lot different.  She stated that the accident seemed to have 
affected his entire outlook on life and that she knew for a 
fact that he planned to be a doctor, but seemed confused as 
to his pursuing a medical career during her visit.

The veteran also submitted in support of his claim an August 
1993 buddy statement of D.M., written forty-seven years after 
the alleged incident occurred.  The statement acknowledged 
that he was not an eye witness but had learned of the 
veteran's accident from two eye-witnesses.  D.M. stated, "I 
was the supply S[e]rgeant at Ft. Sam Houston, Texas in 1946 
when an explosion of an immersion water heater in a field 
chow line injured J.O. Grant.  I was not an eye-witness to 
the explosion.  I learned from M/Sgt. Winder and Sgt. Oliver 
(both eye-witnesses) that the explosion sent his flaming body 
flying through the air and landed his head on a winch; he was 
all busted up and with his brain knocked out and losing 
tremendous volume of blood.  [The veteran] remained in a 
coma, not expected to live.  I was discharged December 1946.  
[The veteran] seemed to have mysteriously disappeared.  No 
one in Brooke Medical Center knew anything."    

The Board has considered the supportive statements of the 
veteran's family and friends, but, to the extent that they 
attempt to address the veteran's claim, finds they do not 
support the veteran's claim because they are based upon 
reports by the veteran or others to whom he had described the 
incident and these reports by the veteran have been found to 
be not credible.  Therefore, the statements of family and 
friends, relating to the alleged inservice incident, are 
found to be not credible and are of no probative value.  In 
addition, as the buddy statement is based on recollections 
from 1946 and, because of the passage of so much time, the 
reliability of such recollection is called into question. 
Further, although D.M. claimed to have heard about the 
veteran's injury in an explosion, he denies witnessing the 
event himself.  D.M.'s reported hearsay also indicates that 
the veteran's brain was knocked out and this is inconsistent 
with post service x-rays of the skull.  Thus, D.M.'s 
statement is found to be not credible evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).        

The Board points out that D.M.'s statement was provided for 
the record approximately 47 years after the alleged explosion 
happened, and in essence represents at best, an effort to 
make a remote recollection of what others reportedly told 
D.M.  The Board finds that the veteran's continued military 
service as well as negative clinical and documentary evidence 
of any complaints, treatment or diagnosis for residuals of 
the alleged explosion for the 38 years is more probative than 
the remote assertions of D.M. made in the context of a claim 
for benefits and, together with post service medical records, 
as noted above, is inconsistent with D.M.'s statement.  
Therefore, the Board concludes that D.M.'s statement is not 
credible and is of no probative value.

Thus, the Board finds that incurrence of the veteran's 
alleged injuries is not factually shown during service.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can 
be service-connected on such a basis.  However, the first 
showing of arthritis was not until 1986, almost forty years 
after the appellant's discharge from his first tour of 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
medical evidence of low back pain is reported in an October 
1985 hospital discharge summary, and the first medical 
evidence of residuals of head injury with headaches and 
blackouts, possible organic brain syndrome, obsessive-
compulsive disorder, somatoform disorder, arthritis of the 
cervical, dorsal and lumbosacral spine is reported in a March 
1986 VA examination.  Thus, in light of the lack of any 
relevant history reported between 1946 and 1985/1986, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

The Board notes that various medical professional have 
related the veteran's current impairments to an injury 
sustained in military service.  However, these opinions are 
clearly based upon a history provided by the veteran.  As the 
Board has determined that the veteran's report of in-service 
injuries to be not credible, the medical providers assumed 
facts not in evidence, and any medical opinion based on such 
history is of no probative value.

The lapse in time between service and the first complaint by 
the veteran also weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).      

The Board is mindful of the difficulties inherent in a case 
where the service medical records are not available.  
However, the greater weight of the evidence shows that the 
veteran did not sustain residuals of injuries as a result of 
an explosion during active service.  Since the preponderance 
of the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board will deny the 
claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a head 
injury, to include possible organic brain syndrome with 
headaches, blackouts, obsessive-compulsive neurosis, and 
somatoform disorder, is denied.

Entitlement to service connection for residuals of a back 
injury, to include degenerative joint disease/arthritis of 
the cervical, thoracic and lumbar spine, is denied.

Entitlement to service connection for residuals of a chest 
injury, to include splintering of the chest, is denied.

__________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


